

116 HR 5170 IH: Safe Skies Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5170IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Carbajal (for himself, Mr. Katko, Mr. Cartwright, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to modify the final rule relating to flightcrew member
			 duty and rest requirements for passenger operations of air carriers to
			 apply to all-cargo operations of air carriers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Skies Act of 2019. 2.Modification of final rule relating to flightcrew member duty and rest requirements for passenger operations to apply to all-cargo operations (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Transportation shall modify the final rule specified in subsection (b) so that the flightcrew member duty and rest requirements under that rule apply to flightcrew members in all-cargo operations conducted by air carriers in the same manner as those requirements apply to flightcrew members in passenger operations conducted by air carriers.
 (b)Final rule specifiedThe final rule specified in this subsection is the final rule of the Federal Aviation Administration—
 (1)published in the Federal Register on January 4, 2012 (77 Fed. Reg. 330); and (2)relating to flightcrew member duty and rest requirements.
 (c)Applicability of rulemaking requirementsThe requirements of section 553 of title 5, United States Code, shall not apply to the modification required by subsection (a).
			